Order entered September 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00801-CV

                  BAYLOR MEDICAL CENTER AT IRVING, Appellant

                                               V.

 PAUL LESTER CHATMAN, II AND PAUL LESTER CHATMAN, AS NEXT FRIEND
               OF PAUL LESTER CHATMAN, II, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-11612

                                           ORDER
       Before the Court is appellant’s September 1, 2016 unopposed motion to abate this appeal.

We DENY the request for an abatement, GRANT an extension of time to file appellant’s brief,

and ORDER appellant to file its brief, a motion to dismiss the appeal due to settlement, or a

motion for further extension of time no later than October 6, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE